[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The court's responses to the defendant's Motion for Articulation dated July 25, 1996, and filed with the court on January 9, 1997, is as follows: CT Page 38-E
As to paragraph 1: The child support guidelines are specific as to the amount due from the obligor based upon both parties' income. This is a mathematical calculation not requiring the court's determination.
As to paragraph 2: The court's order is specific as to the amount of life insurance the plaintiff is to secure, i.e. the amount "as available through his employment."
As to paragraph 3: The amount of arrearage is a mathematical variable at any particular time depending upon payments made, thus until there is a failure to make payments as ordered there is no determination required of the court.
JULIUS J. KREMSKI JUDGE TRIAL REFEREE